Title: To Thomas Jefferson from Henry Dearborn, 31 August 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington August 31t. 1806—
                        
                        Mrs. Dearborn & myself intend seting out for Monticello on tuesday, I had anxiously hoped that dispatches
                            would have arrived from Paris before I left the City, and that something more explicit would have been communicated from
                            London, but nothing of the kind has arrived,—the Kickapoos are uneasy and threaten hostilities, but the measures taken by
                            Govr. Harrison will I presume have the desired effect. he has sent confidential persons among them with suitable talks,
                            and instructions, copies of which I shall take with me.—in a late letter from Doctr. Sibley he mentions an other project
                            of the Spanish officers for taking possession of Adair with a considerable force which was said to be in considerable
                            forwardness, and that a party of two hundred men had been sent from Nacogdoches to intercept Freeman on his way up the red
                            river, they may prevent Freeman from proceeding, but I think they are too late in their other movement, I presume our
                            force at Natchatoches will be quite sufficient for the six hundred who are said to be destined for Adair,— Genl. Wilkinson
                            had not left St. Louis on the 28th. of July, I cannot account for his delay,—In his letters to me after the rect. of his
                            orders, he ingaged at all events to be at Fort Adams by the twenty fifth of July, I have received no letters from him for
                            several weeks,—by our last accounts, no change of circumstancies had taken place at Mobile, except that of a most
                            ridiculous talk, and very liberal supplies of ammunition from the Spanish Officers to a large body of the lower Chocktaws,
                            they assured the Indians that Spain, France & Great Britain had purchased from the U.S. all the Country on both sides
                            the Mississippi below the mouth of the Ohio and should very soon take full possession, and shew them boxes of arms which
                            they said were sent by the three respective powers to be delivered out to the Indians at some future day. It is now very
                            evident that the late alarm on the Lakes were occasioned by the overtures of British agents in the course of the last
                            winter while it was in that Country thought, that a war between the U.S. [ang] Britain was almost inevitable. —
                  with the
                            most respectfull esteem I am Sir Your Humbl Sevt,
                        
                            H. Dearborn
                            
                        
                    